[Cite as State v. Socie, 2022-Ohio-2526.]




                          IN THE COURT OF APPEALS OF OHIO
                              SIXTH APPELLATE DISTRICT
                                   WOOD COUNTY

State of Ohio                                           Court of Appeals No. WD-21-039

      Appellee                                          Trial Court No. 2020CR0167

v.

Chelsea Joy Socie                                       DECISION AND JUDGMENT

      Appellant                                         Decided: July 22, 2022

                                                  *****

      Paul A. Dobson, Wood County Prosecuting Attorney, and
      David T. Harold, Assistant Prosecuting Attorney, for appellee.

      Lawrence A. Gold, for appellant.

                                                  *****

      ZMUDA, J.

                                           I.     Introduction

      {¶ 1} Appellant, Chelsea Socie, appeals the judgment of the Wood County Court

of Common Pleas, imposing an indefinite prison sentence of three to four and one-half

years after a jury found appellant guilty of one count of involuntary manslaughter and
one count of trafficking in a fentanyl-related compound. Finding no error in the

proceedings below, we affirm.

                       A.     Facts and Procedural Background

       {¶ 2} On April 30, 2020, appellant was indicted on one count of involuntary

manslaughter in violation of R.C. 2903.04(A) and (C), a felony of the first degree, and

one count of corrupting another with drugs in violation of R.C. 2925.02(A)(3) and (C)(1),

a felony of the second degree. The state subsequently moved to amend the indictment on

March 8, 2021. The trial court permitted the amendment, preserving the charge of

involuntary manslaughter but changing the corrupting charge to one count of trafficking

in a fentanyl-related compound in violation of R.C. 2925.03(A)(1) and (C)(9)(a), a felony

of the fifth degree.

       {¶ 3} The charges contained in the amended indictment relate to an incident that

occurred on August 29, 2019, in which Teresa Long died of an overdose of fentanyl

allegedly supplied by appellant. The specific facts of the incident were established at a

two-day jury trial that began on March 31, 2021, after appellant pled not guilty and the

parties conducted pretrial discovery. These facts were as follows.

       {¶ 4} According to data extracted from Long’s mobile phone, appellant and

Long’s son, Kyle Lohmeyer, were engaged in text message discussions with Long about

providing her with drugs on the evening of August 28, 2019. Lohmeyer’s text message

conversation with Long was limited to the afternoon and early evening of August 28,

2019. During the text message conversation, Lohmeyer offered to bring appellant “a big”



2.
in exchange for $20. At trial, Perrysburg Township Police Department detective Dustin

Glass stated that the term “big” is a reference to a certain weight of narcotics. Long

agreed to Lohmeyer’s offer, responding: “I can give you 20 for a big.” However,

Lohmeyer was unable to go to Long’s residence on the evening of August 28, 2019,

because he was “still towing cars.”

       {¶ 5} Shortly after Lohmeyer informed Long that he would not be coming to

Long’s residence, appellant received a text message from Long informing appellant that

Long’s fiancé, John Fels, was home. In an apparent attempt to prevent Fels from

discovering her drug usage, Long instructed appellant to “put it in the door of the van.”

Appellant replied: “I am not coming there if [you] have company ding dong. If he is

going to be there for a little bit Kyle will just have to come with me and go in and put it

in [your] bathroom or something.” Long then offered to retrieve the delivery from her

mailbox. Appellant responded that such an idea “might be easier [because] I don’t think

Kyle wants to go.” She further instructed Long to meet her at the mail box and informed

Long that she would “head that way in a little bit.” Appellant’s final text message to

Long on August 28, 2019, informed Long that she was on her way.

       {¶ 6} On the morning of August 29, 2019, Fels left for work at 7am. Long was

still asleep in bed when he departed. A couple hours later, appellant sent text messages to

Long informing Long that she was on her way and asking Long if she had any soda.

There is nothing in the evidence produced by the state to establish any communication

between appellant and Long prior to appellant’s text message that she was on her way.



3.
Appellant testified that she had two phone conversations with Long earlier in the

morning, but the evidence in the record contradicts that claim, as we note in our analysis

below.

         {¶ 7} A criminal intelligence analyst for the Ohio Bureau of Criminal

Investigation, Lori Braunschweiger, testified at trial as to her analysis of mobile phone

records and cell tower data associated with appellant’s phone number, which revealed

that appellant sent Long two text messages between 9:11 a.m. and 9:21 a.m. Long

quickly responded to each message. At the time, appellant was in the approximate

location of her own residence.

         {¶ 8} Based upon the cell tower data she received from Sprint, Braunschweiger

determined that appellant departed her own residence and traveled to an area

encompassing the Friendly Village mobile home park where Long lived at approximately

9:30 a.m. Thereafter, appellant traveled to East Toledo and returned to the area around

Long’s residence at approximately 10:38 a.m. From there, appellant traveled back to the

area near her residence at 10:49 a.m. Also at 10:49 a.m., appellant received a call from

Long, with whom she spoke for one minute and 23 seconds.

         {¶ 9} At approximately 11:30 a.m., Fels spoke with Long on the telephone for 15

minutes. During the call, Long told Fels that her day was going well. Fels did not ask

Long whether she had left her mobile home at all that morning. After getting off work at

1 p.m., Fels went to a doctor’s appointment. While on his way to the doctor, Fels called

Long several times but received no answer.



4.
       {¶ 10} Meanwhile, appellant sent a text message to Long at 12:55 p.m. Receiving

no response, appellant called Long at 2:02 p.m. That call lasted only 37 seconds, and

appellant followed up with another text message to Long less than one minute later.

Appellant sent one final text message to Long at 2:54 p.m.

       {¶ 11} After his doctor’s appointment, Fels went directly home. Upon arrival,

Fels found Long unresponsive on the bathroom floor. He immediately called 911 and

began to provide CPR as instructed by the dispatcher while he waited for emergency

personnel to arrive. Fels was reportedly unaware of Long’s use of fentanyl, although he

had recently noticed some concerning discrepancies in his personal finances, which he

shared with Long.

       {¶ 12} Christopher Klewer, a patrol officer for the Perrysburg Township police

department, was on duty on August 29, 2019, when he and another officer, Alicia Cryan,

responded to a call from dispatch alerting them to a possible overdose at lot 98 of the

Friendly Village mobile home park in Perrysburg Township.

       {¶ 13} When the officers arrived on the scene, Fels directed them inside the

residence. Upon entering, the officers found Long lying on the bathroom floor.

According to Klewer, Long’s body was limp and her face was a “bluish, purplish color.”

Fearing an overdose, Cryan administered Narcan to Long in Klewer’s presence. Long

did not respond to the treatment. Shortly thereafter, paramedics arrived and took over the

resuscitation efforts.




5.
        {¶ 14} Klewer stated that he observed no signs of foul play around the area where

Long’s body was found. However, he noticed that drug paraphernalia including a spoon,

syringe, and cotton swab was sitting on the vanity in the bathroom. Further, he found a

pill bottle containing gabapentin in Long’s dresser drawer. The pills were prescribed to

Long.

        {¶ 15} Pictures of the paraphernalia were authenticated by Klewer and admitted

into the record at trial. Klewer explained that the syringe is used to administer the

fentanyl into the human body, the spoon is used to cook the drugs, and the cotton swab is

used to place the drugs into the syringe. In sum, Klewer testified that these materials are

“commonly used for intravenous drug use.” Because he suspected a drug overdose,

Klewer summoned detective Glass, who was on-call at the time.

        {¶ 16} When he arrived on scene, Glass searched Long’s residence and observed

the drug paraphernalia from Long’s bathroom. Glass secured the drug paraphernalia and

retrieved Long’s mobile phone. Thereafter, Glass extracted all of the data from Long’s

mobile phone, which revealed communications with appellant and Lohmeyer in the hours

leading up to Long’s death. Based upon these findings, Glass secured a search warrant

for the mobile phone records associated with phone numbers registered to appellant and

Lohmeyer.

        {¶ 17} After evaluating the evidence recovered from Long’s residence, Glass

decided to call appellant to ask her some questions. During the phone call, which was

recorded and admitted into evidence at trial, appellant insisted that she was helping



6.
Lohmeyer tow vehicles on August 29, 2019, and had nothing to do with Long’s death.

At trial, Glass testified that the statements appellant made during the phone call were

inconsistent with her phone records. While speaking with Glass on the phone, appellant

agreed to an in-person meeting. Glass testified that appellant never appeared for the

meeting and provided no further cooperation.

       {¶ 18} At trial, Glass testified as to the significance of the phone calls appellant

received, but did not answer, prior to leaving for Long’s residence on August 29, 2019.

The calls were made by a number registered to Jimmie Jordan, an East Toledo resident

whom Glass characterized as someone with “a very extensive history of drug

trafficking.” Further, Glass reviewed the cell tower data compiled by Braunschweiger

and noted that appellant traveled to the area encompassing Jordan’s residence between

9:30 a.m. and 10:38 a.m. on the morning of August 29, 2019.

       {¶ 19} In order to establish Long’s cause of death, the state called Dr. Robert

Forney, who works as a toxicologist for the Lucas County coroner’s office. Forney

performed toxicology tests on Long and prepared a report summarizing his findings. The

report was admitted into the record without objection. The results of the tests revealed

high concentrations of fentanyl and acetyl fentanyl, which Forney described as a highly

toxic analog of fentanyl. The toxicology tests administered by Forney also revealed the

presence of amitriptyline (an antidepressant), diphenhydramine (an antihistamine,

commonly known under the brand name Benadryl), gabapentin (a pain medication),




7.
naloxone (an opioid antagonist commonly known as Narcan), norfentanyl (a metabolite

of fentanyl), and nortriptyline (a metabolite of amitriptyline).

       {¶ 20} Comparing the concentration of norfentanyl (1.8 nanograms per milliliter)

to the concentration of fentanyl (7.2 nangrams per milliliter) discovered in Long’s

bloodstream, Forney was able to ascertain that the fentanyl was administered less than an

hour before Long’s death. He explained that upon administration of fentanyl, the

substance

       starts breaking down and as it breaks down the norfentanyl goes up. * * *

       But when we find must less norfentanyl to the fentanyl, there is no scenario

       other than the fentanyl had been administered shortly before she died.

       Norfentanly could have been from the previous administration. But there

       just wasn’t enough time for the 7.2 to create more of the metabolite.

       {¶ 21} Based upon the results of the toxicology tests as well as the existence of a

“fresh needle track” on Long’s left arm, Forney concluded that Long died from

“combined drug toxicity.” This conclusion was buttressed when Forney tested the spoon

and cotton swab for drug residue and found traces of, among other things, fentanyl and

acetyl fentanyl. On cross examination, Forney elaborated as to the cause of death,

stating: “but for the fentanyl, acetyl fentanyl, [Long] would not have died.”

       {¶ 22} At the conclusion of the state’s presentation of the foregoing evidence,

appellant’s trial counsel moved for an acquittal under Crim.R. 29, arguing that the state

failed to present any evidence to establish that appellant sold fentanyl to Long on August



8.
29, 2019. The state responded that it had introduced such evidence in the form of the text

message conversations between appellant and Long that included cryptic language

suggestive of drug activity on the eve of Long’s death. Upon consideration of the parties’

arguments, the trial court denied appellant’s Crim.R. 29 motion, and the matter proceeded

to appellant’s case-in-chief, during which appellant was the only witness.

       {¶ 23} At the outset of appellant’s testimony, she stated that she was in daily

contact with Long in the months leading up to Long’s death. Appellant testified that she

and Long “were both doing things that we were hiding from John [Fels],” namely using

heroin together.

       {¶ 24} According to appellant, Long began contacting her on August 28, 2019,

and asking her to bring her drugs. Later that evening, appellant met Long at the opposite

end of the mobile home park and provided her with “$20 of heroin” that was previously

purchased by Lohmeyer. Long asked appellant to meet her in this surreptitious manner to

avoid detection by her family members who were gathered at her residence for a birthday

party. Long did not pay her for the heroin.

       {¶ 25} Appellant testified that Long contacted her on Lohmeyer’s phone on the

morning of August 29, 2019, and asked appellant to take her to purchase heroin.

Appellant testified as to the content of these conversations, stating that Long offered to

purchase heroin for herself and appellant if appellant would transport her. Appellant

agreed, departed for Long’s residence, and sent Long a text message informing Long that

she was on the way.



9.
       {¶ 26} Notably, appellant’s testimony is contradicted by the cell phone records

introduced into by the state. These records establish that appellant sent Long a text

message telling Long that she was on her way at 9:11 a.m. Records associated with

Lohmeyer’s mobile phone reveal that Lohmeyer received two calls from Long on the

morning of August 29, 2019, one at 9:55 a.m. and one at 10:06 a.m. Thus, it appears that

appellant did not speak to Long on Lohmeyer’s phone prior to driving to Long’s

residence on the morning of August 29, 2019.

       {¶ 27} Appellant indicated that she arrived at Long’s residence at approximately

9:30 a.m. Upon arrival, appellant helped Long get into her Dodge Avenger and placed

Long’s wheelchair in the rear seat of the vehicle. She claimed the two left Long’s

residence and traveled to Huntington Bank, where Long withdrew cash from an ATM

machine. Thereafter, appellant took Long to Burger King in East Toledo and parked her

vehicle.

       {¶ 28} Appellant testified that when the drug dealer arrived, he “pulled up next to

us, got out [of] the car, and made the transaction through the passenger’s side window.”

Appellant insisted that she had no part in the transaction. Rather, appellant explained that

Long “held her money and [the dealer came] up to the window and gave her what she

wanted and then she gave me my portion and we drove back to her house.” Appellant

stated that she and Long arrived back at Long’s residence at approximately 10:15 a.m.

Appellant helped Long out of the vehicle and into her wheelchair, and bid her goodbye.

At 10:49 a.m., appellant received a phone call from Long, who indicated to appellant that



10.
she was doing fine and had used the recently purchased heroin. That was the last time

appellant spoke to Long.

       {¶ 29} At the conclusion of her testimony, appellant rested. She then renewed her

Crim.R. 29 motion for acquittal, which was summarily denied by the trial court.

Immediately thereafter, the state requested a jury instruction on complicity as to both

offenses contained in the indictment, arguing that appellant’s testimony that she

transported Long to the drug dealer implicated her as an accomplice. Specifically, the

state posited:

       I think to be most clear, the act itself is sell or offer to sell a Fentanyl-

       related compound. Someone sold a Fentanyl-related compound. Ms.

       Socie, by her own admission, was complicit in that in the sense that in order

       to sell someone a Fentanyl-related compound, you need to send someone to

       sell it to. In this case, she provided that someone. She provided Teresa

       Long by giving her transportation to that address. And but for her

       complicity in that act, it would not have been successful.

       {¶ 30} Upon consideration of the state’s request, the trial court determined that

there was no evidence that appellant shared the drug dealer’s criminal intent.

Consequently, the trial court denied the request, and the matter proceeded to jury

instructions and closing arguments.

       {¶ 31} During its closing argument, the state urged the jury to find that appellant

sold a fentanyl-related compound to Long on August 29, 2019, as follows:



11.
       Clearly, there was a sale at this point in time. I think if you look at it, there

       was a sale at some point because there was a conversation on the phone or

       the text message that [Long] wanted to buy fentanyl on that particular day.

       We know that she had fentanyl in her system that caused her death. So

       there had to be a sale at some point in time. They talk about the sale could

       be either transferred or a gift or just some transaction that actually created

       that aspect of it. And if you go on – in fact, the statement of the defendant

       is that she’s the one who actually participated in this sale. She’s the one

       who drove her up to Toledo. She’s saying that she was the only one who

       participated in it. It couldn’t have occurred without the actual acts of the

       defendant to help create or have the sale occur in regards to that. It

       wouldn’t have occurred if she hadn’t driven her up there. So she

       participated in that aspect of it. She was complicit. She aided and abetted

       in the actual sale. And it would not have occurred but for the fact that –

       according to her own testimony – that she drove her up to help complete the

       sale and actually participated. She actually got some of the drugs in regards

       to that. That’s why she did that. But there was a sale of a fentanyl-related

       compound.

       {¶ 32} Appellant’s trial counsel did not object to the state’s reference to

complicity in its closing argument despite the trial court’s rejection of the state’s request

for a complicity instruction. Instead, appellant’s trial counsel asserted in her closing



12.
argument that she did not sell a fentanyl-related compound to Long on August 29, 2019.

On the contrary, appellant argued that she merely transported Long to the point of sale,

where Long purchased the drugs for herself and appellant. As to the state’s complicity

argument, appellant contended that she “didn’t set up this deal. She didn’t sell the drugs

to Ms. Long. She drove an individual who was a substance abuser to make a transaction

for drugs. How could you argue that she was assisting the drug dealer who, although she

did say she knew him, she didn’t set up the transaction?”

       {¶ 33} Following closing arguments, the jury retired to deliberate. Ultimately, the

jury found appellant guilty of both counts contained in the indictment.

       {¶ 34} On April 15, 2021, appellant appeared for a sentencing hearing, at which

the trial court ordered her to serve an indefinite sentence of three to four and one-half

years in prison for involuntary manslaughter and one year for trafficking in a fentanyl-

related compound. The court ordered the sentences to be served concurrently.

Thereafter, appellant filed her timely notice of appeal.

                               B.     Assignments of Error

       {¶ 35} On appeal, appellant assigns the following errors for our review:

              I. Indefinite sentencing under the Reagan Tokes Act is

       unconstitutional under the Fourteenth Amendment of the United States

       Constitution and the applicable sections of the Ohio Constitution.




13.
              II. Appellant received ineffective assistance of counsel in violation

       of her rights under the Sixth and Fourteenth Amendments to the United

       States Constitution and Article I, § 10 of the Ohio Constitution.

              III. The trial court erred to the prejudice of Appellant by denying her

       Crim.R. 29 motion.

              IV. The jury’s verdict was against the manifest weight of the

       evidence presented at trial.

       {¶ 36} For ease of discussion, we will address appellant’s assignments of error out

of order.

                                         II.   Analysis

                            A.        Sufficiency of the Evidence

       {¶ 37} In her third assignment of error, appellant argues that the trial court erred in

denying her Crim.R. 29 motion for acquittal, because the state failed to introduce

sufficient evidence to support convictions for trafficking in a fentanyl-related compound

and involuntary manslaughter.

       {¶ 38} We review a disputed denial of a Crim.R. 29 motion for acquittal under the

same standard used to determine whether a verdict is supported by sufficient evidence.

State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37. In

reviewing a record for sufficiency, “[t]he relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.” State v.



14.
Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. The

inferences reasonably drawn from the state’s evidence, like the evidence itself, are to be

viewed in a light most favorable to the state. State v. Filiaggi, 86 Ohio St.3d 230, 247,

714 N.E.2d 867 (1999).

       {¶ 39} Here, appellant was convicted of trafficking in a fentanyl-related

compound and involuntary manslaughter. There is no dispute that the trafficking offense

is the predicate offense used by the state to secure appellant’s conviction for involuntary

manslaughter. Thus, we will begin our analysis with a consideration of the elements of

the trafficking offense under R.C. 2925.03(A)(1), which provides in pertinent part:

       (A) No person shall knowingly do any of the following:

       (1) Sell or offer to sell a controlled substance or a controlled substance

       analog.

       {¶ 40} Appellant does not dispute that Long died as the result of ingesting a

controlled substance or controlled substance analog, namely a fentanyl-related

compound. However, appellant contends that “there was no evidence that [she] sold or

offered to sell drugs to [Long] on [August] 29, 2019.” According to appellant, the

evidence introduced at trial established that she merely provided transportation to Long

on the day of Long’s overdose, but did not sell any drugs to Long. Citing our decision in

State v. Haynes, 2020-Ohio-1049, 152 N.E.3d 1217 (6th Dist.), appellant argues that

mere transportation is insufficient to satisfy the sale element in R.C. 2925.03(A)(1).




15.
       {¶ 41} In response, the state argues that the evidence it introduced at trial was

sufficient to meet the definition of a “sale” set forth in R.C. 3719.01(U) and incorporated

into the trafficking statute under R.C. 2925.01(A).

       {¶ 42} Under R.C. 3719.01(U), a sale “includes delivery, barter, exchange,

transfer, or gift, or offer thereof, and each transaction of those natures made by any

person, whether as principal, proprietor, agent, servant, or employee.” Emphasizing the

breadth of this definition, the state contends that it introduced sufficient evidence to show

that appellant sold Long the fatal dose of fentanyl on August 29, 2019. Specifically, the

state points to the evidence establishing appellant’s history of providing drugs to Long,

especially on August 28, 2019, as well as evidence of appellant’s communications with

Long on the day of Long’s overdose and the cell tower location data placing appellant in

the area of Long’s residence and near the area known to be frequented by Jordan for the

purpose of selling drugs.

       {¶ 43} We agree with the state that the definition of “sale” in the Ohio Revised

Code is very broad. Of particular note in this case is the General Assembly’s decision to

include transfers of drugs within that definition. Reviewing the state’s evidence in a light

most favorable to the state, we find that a rational fact finder could find that appellant

transferred the fatal dose of fentanyl to Long on the morning of August 29, 2019, thereby

satisfying the sale element of 2925.03(A)(1).

       {¶ 44} Specifically, the text messages sent among appellant, Lohmeyer, and Long

on August 28, 2019, establish that appellant took narcotics (“a big”) to Long on that



16.
evening. Further, the phone records and cell tower data introduced by the state reveal

that appellant interacted with Long in the hours leading up to the overdose and traveled to

East Toledo to an area frequented by Jordan, who called her three times that morning

prior to her arrival. The cell tower records show that appellant arrived at Long’s

residence sometime after 9:22 a.m. on the morning of August 29, 2019. Appellant then

departed from Long’s residence and traveled north toward East Toledo, arriving in the

area of the alleged drug transaction at approximately 9:42 a.m. Cell tower records are

inconclusive as to how long appellant remained in East Toledo, but she was back in the

area of Long’s residence by 10:38 a.m. By 10:51 a.m., appellant had returned to her

residence.1

       {¶ 45} While the foregoing evidence does not directly prove appellant’s sale of

fentanyl to Long on August 29, 2019, the state’s circumstantial evidence and the

reasonable inference to be drawn therefrom, viewed in a light most favorable to the state,

could lead a factfinder to conclude that appellant transferred fentanyl to Long on the

morning of August 29, 2019. From the evidence, one could infer that appellant went to

Toledo by herself to purchase fentanyl from Jordan on appellant’s behalf, delivered the

fentanyl to Long at Long’s mobile home, and then returned to her residence. The




1
 Cell tower location data associated with Long’s phone number was not examined by the
state or any of its witnesses. The state provided no explanation for its decision not to
retrieve such cell tower location data, which may or may not have definitively ruled out
appellant’s contention that she transported Long to the location of the drug purchase
rather than buying the drugs herself.


17.
inference that appellant traveled alone is supported by Fels’ testimony that Long does not

ordinarily leave her residence because she is in a wheelchair and has a difficult time

getting around. Moreover, it would be consistent with appellant’s delivery of drugs to

Long just one day prior.

       {¶ 46} In light of the foregoing, we find that appellant’s conviction for trafficking

in a fentanyl-related compound is supported by sufficient evidence. As there is no

dispute that Long died as a consequence of ingesting the fentanyl she received on August

29, 2019, we also find that the state proved involuntary manslaughter with sufficient

evidence. Accordingly, appellant’s third assignment of error is not well-taken.

                           B.   Manifest Weight of the Evidence

       {¶ 47} In her fourth assignment of error, appellant argues that her convictions

were against the manifest weight of the evidence.

       {¶ 48} When reviewing a manifest weight claim, we sit as a “thirteenth juror.”

State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). That is, we review

the entire record, weigh the evidence and all reasonable inferences, and consider the

credibility of witnesses. Id. Our role is to determine “whether in resolving conflicts in

the evidence, the [trier of fact] clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered.” Id.

We reverse a conviction on manifest weight grounds for only the most “exceptional case

in which the evidence weighs heavily against the conviction.” Id. at 387.




18.
       {¶ 49} Here, appellant asserts that the jury clearly lost its way when it found her

guilty of trafficking in a fentanyl-related compound and involuntary manslaughter in light

of her testimony that she merely transported Long from her residence to the location of

the drug deal and back home.

       {¶ 50} As we already noted, the evidence presented by the state in this case, while

mostly circumstantial, permits a rational trier of fact to find appellant guilty of trafficking

and involuntary manslaughter. Nonetheless, appellant argues that the jury did not

consider the totality of the evidence in this case, including appellant’s testimony that her

“role was limited on August 29, 2019 to driving [Long] so that she could purchase her

own drugs.”

       {¶ 51} At its core, this case comes down to whether the jury believed appellant’s

version of the events that transpired on the morning of August 29, 2019, or not. Based

upon its verdict, the jury clearly did not find appellant’s story credible. Upon review, we

find that appellant’s testimony was inconsistent with the evidence in two respects.

       {¶ 52} First, appellant was dishonest during her phone interview with detective

Glass concerning her whereabouts on August 29, 2019. During the recorded phone call,

appellant insisted that she was helping Lohmeyer tow vehicles on August 29, 2019, a

statement that is plainly at odds with appellant’s trial testimony as well as the phone

records and cell tower data associated with appellant’s phone.

       {¶ 53} Second, appellant’s testimony regarding the sequence of events that

transpired on August 29, 2019, does not square with the phone records and cell tower



19.
data introduced by the state. Indeed, appellant testified at trial that Long initiated contact

with her on August 29, as follows:

       She called Kyle’s phone about three or four times, like at 8:45ish, 8:50. * *

       * And she said, “I will buy you this if you take me,” you know, “if you take

       me to get the stuff, I’ll buy it. You can just pay me back later,” * * *. We

       had that conversation on the phone. I then paid the three dollars to turn my

       phone back on – something along those lines – because I was paying a daily

       boost thing and I texted her, “I’m on my way.”

       {¶ 54} Contrary to this testimony, Lohmeyer’s phone records show that the phone

calls he received from Long were placed at 9:55 a.m. and 10:06 a.m., not at 8:45 a.m.

Appellant acknowledged at trial that she arrived at Long’s house at “probably maybe

9:30ish, 9:40ish,” and cell tower location data confirms that appellant and Lohmeyer

were in different locations at 9:55 a.m. At that time, appellant was already in Toledo and

Lohmeyer was still at home.

       {¶ 55} While the foregoing inconsistencies in appellant’s testimony do not render

impossible appellant’s version of the events, they do cast doubt on appellant’s credibility.

As already noted, appellant’s manifest weight argument is entirely dependent upon the

credibility of her testimony, especially since appellant presented no other evidence to

corroborate her testimony or to contradict the state’s evidence.

       {¶ 56} Therefore, on the record before us, we cannot say that the evidence weighs

heavily against the conviction and that this is the exceptional case in which the conviction



20.
is against the manifest weight of the evidence. Accordingly, appellant’s fourth

assignment of error is not well-taken.

                   C.      Constitutionality of the Reagan Tokes Law

       {¶ 57} In her first assignment of error, appellant argues that the indefinite

sentencing scheme set forth in R.C. 2967.271 (the “Reagan Tokes Law”) is facially

unconstitutional because it vests power in the executive branch to determine whether she

has violated the law, thereby infringing upon the exclusive power of the judicial branch

and violating the separation-of-powers doctrine. Relatedly, appellant argues in her

second assignment of error that her counsel was ineffective for failing to raise this

constitutional challenge in the trial court.

       {¶ 58} Constitutional challenges to the Reagan Tokes Law have been raised in this

court many times. In State v. Gifford, 6th Dist. Lucas No. L-21-1201, 2022-Ohio-1620,

we found that the Reagan Tokes Law does not violate the separation-of-powers doctrine.

Then, in State v. Stenson, 2022-Ohio-2072, --- N.E.3d ---- (6th Dist.), we found that the

Reagan Tokes Law does not, on its face, infringe upon a defendant’s right to due process.

Most recently, in State v. Eaton, 6th Dist. Lucas No. L-21-1121, we reiterated our prior

determinations as to the constitutionality of the Reagan Tokes Law upon a thorough

analysis of arguments identical to those raised by appellant in this case.

       {¶ 59} Since appellant raises no new arguments here, we find, consistent with our

prior determinations in Gifford, Stenson, and Eaton, that appellant’s separation-of-powers

and due process arguments are without merit. By extension, we find that appellant’s trial



21.
counsel was not ineffective for failing to challenge the constitutionality of the Reagan

Tokes Law in the trial court.

         {¶ 60} Accordingly, appellant’s first and second assignments of error are not well-

taken.

                                     III.   Conclusion

         {¶ 61} In light of the foregoing, the judgment of the Wood County Court of

Common Pleas is affirmed. The costs of this appeal are assessed to appellant under

App.R. 24.

                                                                        Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Gene A. Zmuda, J.                                ____________________________
                                                           JUDGE
Myron C. Duhart, P.J.
CONCUR.
                                                 ____________________________
Christine E. Mayle, J.                                     JUDGE
CONCURS AND WRITES
SEPARATELY.
                                                 ____________________________
                                                           JUDGE




22.
        MAYLE, J.

        {¶ 62} I concur in the majority judgment, however, I write separately to clarify

one point made by the majority in its disposition of Socie’s first assignment of error.

        {¶ 63} I agree that in State v. Gifford, 6th Dist. Lucas No. L-21-1201, 2022-Ohio-

1620, we found that the Reagan Tokes Law does not violate the separation-of-powers

doctrine. And I agree that in State v. Stenson, 2022-Ohio-2072, --- N.E.3d ---- (6th

Dist.), we found that the Reagan Tokes Law does not, on its face, infringe upon a

defendant’s right to due process. But with respect to the majority’s citation to State v.

Eaton, 6th Dist. Lucas No. L-21-1121, 2022-Ohio-2432, it should be noted that there was

a lead decision (analogizing additional term hearings to parole/probation release

decisions and finding that the procedural safeguards afforded defendants under the

Reagan Tokes Law are sufficient to pass constitutional muster) and a concurring decision

(analogizing additional term hearings to parole/probation revocation decisions and

finding that while failing to set forth adequate process in the statute itself, the Reagan

Tokes Law is nevertheless capable of being enforced in a manner consistent with the

process due an offender). It is for the reasons detailed in the concurring decision that I

believe Socie’s first assignment of error should be found not well-taken.



              This decision is subject to further editing by the Supreme Court of
             Ohio’s Reporter of Decisions. Parties interested in viewing the final
      reported version are advised to visit the Ohio Supreme Court’s web site at:
                       http://www.supremecourt.ohio.gov/ROD/docs/.




23.